DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/28/2021 has been entered.

Allowable Subject Matter
Claims 4-6 are allowed.
The following is an examiner’s statement of reasons for allowance: Lawson (Pub. No. US 2004/0079913) discloses a two-way valve (60) for flow rate control, comprising: a valve main body (46), which includes a valve seat (inside 48 housing 52 as illustrated in Figures 5 & 6) having a columnar space (inside 48), and has a first valve port (48) formed in one end portion (Fig. 5) of the valve main body (46) in an axial direction (Fig. 5) of the valve seat (Fig. 6) so as to allow flow of a fluid, and a second valve port (50) that is formed in a peripheral wall (Fig. 5) of the valve seat (Fig. 6) to allow flow of the fluid and has a rectangular cross section (paragraph 31); a valve element (52) having a shape forming a part of a cylindrical shape (Fig. 5) having a predetermined central angle (Fig. 4) and having a half-cylindrical shape opening (44), the element (52) arranged in the valve seat (inside 48) of the valve main body (46) such that the valve element (52) is freely rotatable, and drive means (12) configured to rotate and drive (paragraph 35) the valve element (52).  
Lawson does not render obvious in combination with the other claim limitations wherein the valve element has a rectangular half-cylindrical shape opening, and the rectangular half-cylindrical shape opening linearly changes an opening area of the second valve port as the element is rotated. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Reinaldo Sanchez-Medina, telephone number 571-270-5168, fax number 571-270-6168.  The examiner can normally be reached on Monday-Friday (7:30AM-4:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753